USDC SDNY

 

DOCUMENT
ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT DOC#:
SOUTHERN DISTRICT OF NEW YORK DATE FILED: _[-1$-20 _
FAREPORTAL INC.,
Plaintiff,
-against- 16-cv-09882 (ALC)

TRAVANA, INC., AHMET SEYALIOGLU,
NISHITH KUMAR, and JASON WARE,

Defendants.

 

 

ANDREW L. CARTER, JR., United States District Judge:
On December 2, 2019, Plaintiff Fareportal Inc. provided a status report to the Court regarding
this matter. The status report provided the following information.
e The only remaining Defendant in this action is Travana, Inc., which remains subject to
bankruptcy proceedings in the United States Bankruptcy Court for the Northern
District of California.
e This action was stayed against Travana on June 6, 2017.
e Travana’s bankruptcy remains pending.
¢ On November 1, 2019, Travana’s Chapter 7 Trustee filed her Trustee’s Final Report,
and a Final Meeting was scheduled for December 3, 2019.
The parties should submit a joint status report by January 27, 2020 providing details regarding

this Final Meeting in Travana’s bankruptcy as well as any further updates regarding this matter.

SO ORDERED. | / (9

Dated: January 13, 2020
New York, New York ; ANDREW L. CARTER, JR.
United States District Judge

 

 
